Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I.  Claims 1-11 & 14-15 respectively drawn to a non-destructive inspection apparatus of Fig. 2a comprising: an end effector comprising a linear actuator configured to extend normal to an end effector surface, a first gimbal disposed on an end of the linear actuator so as to be extended by the linear actuator with a first  gimbal with a rotational coupling around a first axis and second gimbal where the second gimbal a sensor coupled to the second gimbal so that the sensor rotates with the second gimbal  and  a mobile device, the end effector being coupled to the mobile device so that the mobile device controls movement of the end effector, the mobile device being configured to determine, during the movement of the end effector, positional information for a center point of the end effector surface; and a controller coupled to the mobile device and the end effector  (G01N29/225,  B25J15/0019,  G01B17/06,  A61B34/30 and A61B19/2203).

Invention II. Claims 12-13 & 16-20  respectively drawn to a non-destructive inspection apparatus and method of using the apparatus of Fig. 3a comprising: an end effector comprising a linear actuator configured to extend normal to an end effector surface, a first gimbal disposed on an end of the linear actuator so as to be extended by the linear actuator with a first  gimbal with a rotational coupling around a first axis and second gimbal where the second gimbal a sensor coupled to the second gimbal so that the 

Inventions I & II are related as combination and subcombination. While Inventions in this relationship are distinct if it can be shown that 
(1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and 
(2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case:
(1) The combination of Invention I does not require the particulars of the robotic device of the subcombination of Invention II.
(2) the subcombination of Invention II has a separate utility of a gimbaled arms and non-destructive testing sensor on a robotic device to provide large scale repetitive testing of a multitude of objects at one location over the utility of   Invention I’s combination providing a cost effective non-destructive testing platform that can accommodate non-destructive testing at a multitude of locations for monitoring an inventory of elements.
There is no linking claim between the Inventions.  Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions are distinct, each from the other because of the following reasons:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the groups have acquired a separate status in the art in view of their different classification
•    the groups require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
•    the groups require separate time for consideration on the merits in regards to rejections un 35 U.S.C. 112, 101, 102/103, etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                         
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856